Citation Nr: 1700169	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a nerve disability.

2.  Entitlement to service connection for mild atherosclerotic changes of the lower extremities.

3.  Entitlement to service connection for cysts on the face and ears, with blackheads on the face.

4.  Entitlement to service connection for a rectal disability.


REPRESENTATION

Veteran represented by:  Nevada Office of Veterans Services




ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the Board remanded the case for due process consideration.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted his substantive appeal for the above claimed issues in May 2012.  At that time, the Veteran indicated that he wanted a Board hearing at his local VA office.  In July 2012, correspondence was sent to the Veteran indicating that a hearing had been scheduled for August 21, 2012.  Subsequently, on August 1, 2012, the Veteran's appointed veterans service organization (VSO) representative at the time related that the Veteran wished to reschedule his hearing for a date after October 2012.  It appears from the record that the Veteran's requested hearing was not rescheduled.

In October 2016, correspondence was sent to the Veteran's current address and to his most recently appointed VSO representative in order to determine whether the Veteran still desired a Board Hearing.  No response was received.  Under these circumstances, in light of the outstanding hearing request, the Board finds that a remand is warranted to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

Attempt to ascertain the Veteran's current address.    Thereafter, schedule the Veteran for a hearing before a member of the Board at the Reno, Nevada (or the closest RO to where he is now located) in accordance with his docket number.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

